Title: Craven Peyton to Thomas Jefferson, 28 [June] 1817
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir.
            Monteagle 
              July June 28–1817.
          
          In Answar  to Yours of today, the bargain was made with C. Lewis several weeks before the Deed was executed & it was several weeks before, that M Henning was spoken to, to make the valuation, I held a lien, on the Land from C. Lewis dated some little time aftar the deed from his Farthar & the Land nevar was in the possession of C. Lewis. this point nevar was named by Any of my Councel, Colo Lewis Lettars are all filed, I have will have Coppies of them by Your return, if You wish, will you do me the favour to Inclose Wickhams & Wirts Opinion & I will send for the papar tomorrow, Undar my presant situation, & state of suspence, I feal loth to put my name to the Subscription papar, my Family is very large, & if I am Cast in this suite, my funds may fall short, it is my intention & wish to subscribe liberally—if my funds will permit.
          
            with sincere Esteem
            C. Peyton
          
        